Case:18-00149-LTS Doc#:15 Filed:01/21/19 Entered:01/21/19 09:48:38                                      Desc: Main
                          Document Page 1 of 3


                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

In re:
                                                                          PROMESA
THE FINANCIAL OVERSIGHT AND                                               Title III
MANAGEMENT BOARD OF PUERTO RICO,

         as representative of
                                                                          No. 17 BK 3283-LTS
                                                                   1
THE COMMONWEALTH OF PUERTO RICO, et al.,                                  (Jointly Administered)

                       Debtors.
THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD OF PUERTO RICO,

      as representative of                                                Adv. Proc. No. 18-00149-LTS

THE COMMONWEALTH OF PUERTO RICO, et al.,

         and

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALL TITLE III DEBTORS (OTHER
THAN COFINA),

         Plaintiffs,

v.

PUERTO RICO PUBLIC BUILDINGS AUTHORITY,

         Defendant.




          1
           The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last
four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No.
17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the
Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four
Digits of Federal Tax ID 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17
BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747). (Title III case numbers listed as Bankruptcy Case
numbers due to software limitations).
Case:18-00149-LTS Doc#:15 Filed:01/21/19 Entered:01/21/19 09:48:38                              Desc: Main
                          Document Page 2 of 3


     NOTICE OF APPEARANCE AND REQUEST TO RECEIVE NOTIFICATIONS

        PLEASE TAKE NOTICE that, pursuant to Rule 83(d)(a) of the Local Civil Rules of the

United States District Court for the District of Puerto Rico, Rules 2002, 9007, 9010(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), made applicable to these

proceedings by Section 310 of the Puerto Rico Oversight, Management and Economic Stability Act

(“PROMESA”), 48 U.S.C. § 2170, and sections 102(1) and 1109(b) of title 11 of the United States

Code (the “Bankruptcy Code”), made applicable to these proceedings by section 301 of

PROMESA, the undersigned hereby enters his appearances in the above captioned Adversary

Proceeding No. 18-00149-LTS (the “Adversary Proceeding”) as co-counsel to QTCB Noteholder

Group.2

        The QTCB Noteholder Group hereby requests that any orders, notices, motions, pleadings

and all other court papers filed this Adversary Proceeding be served upon the QTCB Noteholder

Group through the counsel listed below and that such counsel’s name and address by included on

the master service list applicable to this Adversary Proceeding.




        2
          The QTCB Noteholder Group has the same meaning as set forth in Notice of Appearance and Request for
Notice (Case No. 17-BK-3283 (LTS), Dkt. No. 134) and Supplemental Verified Statement of the QTCB Noteholder
Group Pursuant to Bankruptcy Rule 2019 (Case No. 17-BK-3283 (LTS), Dkt. No. 3765).
Case:18-00149-LTS Doc#:15 Filed:01/21/19 Entered:01/21/19 09:48:38                     Desc: Main
                          Document Page 3 of 3


Correa Acevedo & Abesada Law Offices,                    Attn: Sergio E. Criado
P.S.C.                                                   Tel. (787) 273-8300
Centro Internacional de Mercadeo, Torre II               Email: ra@calopsc.com
# 90 Carr. 165, Suite 407                                scriado@calopsc.com
Guaynabo, P.R. 00968

        I HEREBY CERTIFY that on this same date a copy of the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system, which will send a notification of the

filing to the attorneys registered in said system.

Respectfully submitted,

        In Guaynabo, Puerto Rico, this 21st day of January, 2019.

                                                 CORREA ACEVEDO & ABESADA LAW
                                                 OFFICES, P.S.C.
                                                 Centro Internacional de Mercadeo, Torre II
                                                 # 90 Carr. 165, Suite 407
                                                 Guaynabo, P.R. 00968
                                                 Tel. (787) 273-8300; Fax (787) 273-8379

                                                 /s/ Sergio E. Criado
                                                 USDC-PR No. 226307
                                                 Email: scriado@calopsc.com

                                                 Co-Counsel for the QTCB Noteholder Group




                                                     3
